DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 3 and 15 are objected to because of the following informalities:  there is no period at the end of the claim (MPEP 608.1(m)).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "substantially" in claims 1 and 7 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claims 1 and 3 recite limitations relating to “a torque value” of the proteinaceous meat analogue and given the meaning of torque being the force that produces rotation, it is unclear what applicant is actually claiming. 
Claim 7 recites, “8-15% (w/w) carbohydrates, among which said plasticizer” which make no sense, renders the claim indefinite given it is unclear is the limitation means 8-15% plasticizer is present or means something else, and lacks antecedent basis for “said plasticizer”. 
It is also noted that step a states, “obtaining said proteinaceous meat analogue by: mixing …i) vegetable proteins…ii) a placticizer…for obtaining a dough…heating…said dough or said agglomerate for obtaining said proteinaceous meat analogue”; however, given that the “said proteinaceous meat analogue” comprises water, proteins, fat, carbohydrates, and fiber, it is unclear how a method which only mixes and heats two ingredients, would result in a product having the claimed components.  Furthermore, there is insufficient antecedent basis for “vegetable proteins” and “said agglomerate”.
7(b) states “incorporating said proteinaceous meat analogue or a solid mix comprising said proteinaceous meat analogue” and it is unclear what would be considered “a solid mix”.
Claim 8 recites, “8-15% (w/w) carbohydrates, among which said plasticizer” which make no sense, renders the claim indefinite given it is unclear is the limitation means 8-15% plasticizer is present or means something else, and lacks antecedent basis for “said plasticizer”. 
Claims 2, 4-6, 9-20 are rejected as depending from a rejected base claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 6, 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saylock, US 2011/0111102.  
Regarding claims 1, 3, 5, 15 Saylock discloses a food composition comprising at least a first component and a second component in contact with the first component, wherein said first component is water based and wherein the second component is a solid component comprising a proteinaceous meat analogue [0014, 0017], wherein, said proteinaceous meat analogue comprises: more than 50% water content [0020]; from about 5% to about 35% of proteinaceous vegetable protein [0049, recites wheat gluten. Thus, when only wheat gluten is used as the proteinaceous vegetable protein, more than 60% of the vegetable protein would be wheat gluten]; less than about 9% fat [0020], carbohydrates [0047, “sugar, and the like in amounts sufficient to provide the product with desired taste characteristics”], and fibers in an amount and degree “that is desired” [41, 0072-4, 0077, 0083]. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
While Saylock does not expressly recite the presently claimed amounts of carbohydrates and fibers, Saylock does teach each component is present within the proteinaceous meat analogue and would be present in a desired amount. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235” (MPEP 2144.05). Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to determine workable percentage ranges of each component, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been 
With respect to the limitation of a torque value, applicant has described the product with parameters which cannot be measured by the office for prior art comparison, because the office is not equipped to manufacture prior art products and compare them for patentability purposes.  Therefore, as a prima facia case of obviousness has been properly established, the burden is shifted to the applicant to show that the prior art product is different.
Regarding claim 2, claim 1 is applied as stated above. Saylock does not expressly disclose the claimed vegetable protein limitation; however, [0049] teaches, “[t]he dry proteinaceous materials may comprise, for example, wheat gluten, soy flour, soy protein concentrate, soy protein isolate, egg albumin, and nonfat dry milk to improve emulsion stability and binding, impart flavor, and reduce formulation costs. The inclusion of the dry proteinaceous materials in the meat emulsion is particularly advantageous in the production of product intended for use as a pet food. Dry proteinaceous material enables the processor to use meat materials having a protein to fat ratio and myosin to total protein ratio which would otherwise be of marginal acceptability for use in preparing meat emulsions. If a dry proteinaceous material is included in the meat emulsion, the amount used may vary from about 5% to about 35% by weight of the emulsion, depending on such factors as the intended use of the product, the quality of meat material used in the emulsion, ingredient cost considerations, and the like.”  Thus, the determination of a specific combination of protein and ratio thereof would have been obvious to one of ordinary skill in the art. A person of ordinary skill would have been motivated to modify the teaching of Saylock to arrive at the claimed invention based on “such factors as the intended 
Regarding claim 6, claim 1 is applied as stated above. Saylock teaches wherein the said second component is formed into the desired size [0066] and provides an example of packaging 45.6grams of the solid second component [0109]. 
Regarding claim 14, Saylock teaches the food composition is a pet food and would thus be fed to companion animals [0006].

Claim 4 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saylock, US 2011/0111102 in view of Katz, US 3,736,148.
Regarding claims 4 and 16, claim 1 is applied as stated above. While Saylock teaches the addition plasticizer as “preservatives for shelf stability include food-grade acids (e.g. phosphoric, malic, citric, fumaric etc., etc (for pH reduction)), mold inhibitors (e.g. propionic, sorbic acids & their salts) and humectants (e.g. salt, sugar, glycerine, propylene glycol, polyols (sorbitol, xylitol, etc.), hydrogenated starch hydrolysates)” [0094]; Saylock does not expressly disclose the plasticizer as a component of the meat analogue or the claimed amount.
Katz teaches meat food analogs as, “[t]he analogs comprise from about 3% to about 25% protein of vegetable origin, from about 35% to about 55% water, from about 5% to about 46% of food solids other than vegetable protein dissolved or colloidally dispersed in the water to reduce the a to below 0.95, and sufficient acid to adjust the pH to between 3.0 and 5.4. By adjusting the pH and lowering the aw of the meat food analog, the analog is rendered highly resistant to microbial spoilage and to the growth of pathogenic organisms thereon.” (col. 2, line 5-30). Katz disclose the “food solids” as carbohydrates/plasticizer such as sugar, polyhyrdroxy alcohols, etc .   

Claims 7-11, 13, 17, 18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Katz, US 3,736,148 in view of Rayner et al. US 2014/0154390
Regarding claims 7-11, 13, 17, 18 Katz teaches a method for obtaining a food composition comprising at least a first component and a second component in contact with the first component (col. 4, lines 1-5), wherein said first component is substantially water based (sauces, gravies) and wherein said second component is a solid component comprising a proteinaceous meat analogue which comprises more than 50% water content, 15-25% proteins (col. 2, lines20-30), 2-5% fat (col. 5, line 31), 8-15 carbohydrates, to include a plasticizer (“food solids”) (col. 4, lines 37-75), and fibers (insoluble) in amounts “to obtain desired product characteristics” (col. 5, lines 40-50). "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235” (MPEP 2144.05). Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to 
Katz further teaches obtaining said proteinaceous meat analogue by mixing ingredients such as vegetable protein, a plasticizer, and other meat analog ingredients at temperature of less than 100degC and obtaining a dough (col. 6, lines 35). Katz teaches the type of vegetable protein (wheat) utilized would depend on the desired meat product and texture thereof (col.4, lines 5-15) but does not expressly disclose the use of vital wheat gluten or heating. 
Rayner teaches the production of a proteinaceous meat analogue and gravy [0008-11] comprising the inclusion of the one or more dry proteinaceous (wheat gluten/vital wheat gluten, soy flour, soy protein concentrate, soy protein isolate, egg albumin, nonfat dry milk and combinations thereof [0040, Table 1 and 2] ) materials in the meat emulsion is particularly advantageous in the production of compositions intended for use as a pet food because dry proteinaceous material enables the processor to use meat having a protein to fat ratio and myosin to total protein ratio which would otherwise be of marginal acceptability for use in preparing the meat analog chunks. Rayner further teaches once the ingredients are mixed to form a dough, the dough is pumped through an extruder to achieve a discharge temperature of 320 or 215 degC or (Ex. 1 & 2) and mixed a gravy slurry (Ex. 3& 4). One would have been motivated to substitute the vegetable protein (wheat) of Katz for the vegetable protein (vital wheat gluten/combinations thereof) of Rayner and subject the formed mixture (dough) to subsequent heating, because one of 

Claims 12, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable Katz, US 3,736,148 in view of Dixon, WO2011/014256.
Regarding claims 12, 19 and 20 claim 7 is applied as stated above. Katz does not expressly disclose the presently claimed limitation. 
Dixon provides teaching for producing a proteinaceous meat analogue and teaches:
(i) “[m]ethods for making meat emulsions, methods for making meat emulsion chunks, and methods for comminuting meat emulsion chunks to produce chunks of various sizes are known. Binders and comminuted chunks are mixed using any suitable method, e.g., stirring in a container or in a dough mixer” [0053], 
(ii) “[t]he amount of moisture and the types and amount of binders can be varied within the given ranges to alter the texture, viscosity, and palatability of the compositions. In general, water can be added to the compositions to control the moisture content of the compositions. Similarly, when humectants, palatability enhancers, preservatives, nutritional ingredients, and other materials are added to the compositions, the moisture level can be adjusted by altering the amount of water added to or removed from the formulations or composition.” [0040], 
(iii) “[i]n some situations for some binders, the binders may be pre-blended with any water that is to be added to the composition” [0034], and 
(iv) Dry food compositions contain less than about 12% moisture [0004]; Intermediate moisture” food compositions contain from about 12 to about 45% moisture [0005], Wet” food compositions contain greater than about 45% moisture [0006].
. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 7-13, 17, 18 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-7, 13,16. 18, 21, and 23 of copending Application No. 16/083885 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are essentially directed to the same method of obtaining a proteinaceous meat analogue.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LELA S. WILLIAMS whose telephone number is (571)270-1126.  The examiner can normally be reached on M-F 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Lela S. Williams/Examiner, Art Unit 1792                                                                                                                                                                                                        
/DONALD R SPAMER/Primary Examiner, Art Unit 1799